In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-3455

W ASHINGTON N ZEVE and L ORRAINE M APEPA,

                                                     Petitioners,
                              v.


E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                     Respondent.


                Petition for Review of an Order of
               the Board of Immigration Appeals.
              Nos. A098-162-084 and A098-162-085



     A RGUED A PRIL 6, 2009—D ECIDED S EPTEMBER 17, 2009




 Before B AUER, S YKES and T INDER, Circuit Judges.
  B AUER, Circuit Judge. Washington Nzeve, a citizen of
Zimbabwe, petitioned the United States for asylum,
withholding of removal, and protection under the Con-
vention Against Torture. Lorraine Mapepa, Nzeve’s
wife, would qualify as a derivative beneficiary of any
relief granted to Nzeve. Nzeve claims that he suffered
2                                            No. 08-3455

past persecution and has a well-founded fear of future
persecution on account of his involvement with the
Movement for Democratic Change (“MDC”), a political
party opposed to President Mugabe’s Zimbabwe African
National Union–Patriotic Front (“ZANU–PF”). The Immi-
gration Judge (“IJ”) denied each request. The Board of
Immigration Appeals (“BIA”) affirmed the decisions, as
do we.


                  I. BACKGROUND
  Nzeve joined the MDC in 1999. He had a membership
card, attended meetings, and made contributions to
the party, although he did not hold a leadership posi-
tion. Later in 1999, Nzeve traveled to the United
States for two weeks to attend a church conference on
AIDS and HIV awareness. When he returned home,
members of the MDC informed Nzeve that “members
of the ruling party” were looking for him and threatening
his life because they suspected that he went to the
United States to raise money for the MDC. Nzeve took
the reported threat seriously and moved to his uncle’s
house in a different town for a few weeks. However,
nothing came of the threat and he was never confronted
or directly threatened by the ZANU–PF. Nzeve con-
tinued his involvement with the MDC for several years
without incident.
  In early September 2003, Nzeve heard that the army had
been conducting nighttime raids and assaulting MDC
members in order to intimidate them before an
upcoming parliamentary election. In response to this
No. 08-3455                                             3

information, Nzeve destroyed his MDC membership card
and other evidence linking him to the MDC. On
September 10, 2003, ten men in army uniforms arrived
at Nzeve’s house at around 2:00 a.m., asking to speak
with him. Nzeve is not sure whether the men were gov-
ernment soldiers or ZANU–PF youth whom the govern-
ment supplied with equipment.
  When he identified himself, the men took Nzeve
inside his house, asked him questions pertaining to his
affiliation with the MDC, including his 1999 trip to the
United States, accused him of “funding the opposition,”
and searched his house for materials linking him to the
MDC. Nzeve denied his affiliation with the MDC and the
men found nothing inside the house linking him to the
party. The men beat Nzeve with batons, kicked him,
struck him with the butt of a gun, and threatened to
“silence [him] forever” if he did not “change whatever
[he] was doing with the [MDC].” Nzeve incurred blisters
on his buttocks and the bottom of his feet, and bruises
on his back.
  To be treated at the hospital, Nzeve needed a police
report documenting the incident. He called the police, but
they told him that they could not attend to such petty
matters. Mapepa drove Nzeve to his uncle’s house, and
remained there for a few days to care for Nzeve’s
wounds. Nzeve stayed with his uncle for approximately
six months, during which time Nzeve did not continue
his activities with the MDC because he “wanted to lay
low and not to raise any [suspicions].” However, Nzeve
continued to work as a banker at the same bank he had
4                                             No. 08-3455

worked at before the assault. He was not confronted again
by the ZANU–PF or any other group, and his family,
some of whom continued to live in Nzeve’s house,
has not been harmed.
  In March 2004, Nzeve left his uncle’s house and came
to the United States on a visitor’s visa. Mapepa
followed Nzeve to the United States shortly thereafter,
also on a visitor’s visa. Both overstayed their visas. Two
days after his visa expired, Nzeve filed a petition for
asylum, withholding of removal, and protection under
the Convention Against Torture. The IJ denied the re-
quested relief and ordered Nzeve and Mapepa removed
from the United States. The IJ found that Nzeve’s experi-
ences did not rise to the level of past persecution and
that he did not have an objectively reasonable fear of
future persecution. In a brief opinion, the BIA affirmed
the decision “[f]or the reasons stated by the Immigration
Judge,” but granted Nzeve and Mapepa’s request for
voluntary departure.


                   II. DISCUSSION
  On appeal, Nzeve argues that the IJ and BIA were
wrong to deny his petition for asylum and withholding
of removal. He claims that the totality of his experiences
in Zimbabwe constitutes past persecution and that he
sufficiently demonstrated a well-founded fear of future
persecution. Specifically, Nzeve claims that the IJ
failed to appropriately consider certain documents in
the record reporting on abuse MDC members suffer in
Zimbabwe and the increased risk to returned asylum
No. 08-3455                                                5

seekers, and that the IJ applied the wrong standard of
proof to his asylum claim. Nzeve no longer pursues
his claim under the Convention Against Torture.
    Where, as here, the BIA adopts the IJ’s decision while
    supplementing the decision with its own reasoning,
    the IJ’s decision, as supplemented by the BIA’s deci-
    sion, becomes the basis for review. We review the
    denials of asylum and withholding of removal
    under the substantial evidence standard. Under this
    deferential standard, we uphold the decision so long
    as it is supported by reasonable, substantial, and
    probative evidence on the record considered as a
    whole. We will overturn the decision to deny relief
    only if the record compels a contrary result.
Bolante v. Mukasey, 539 F.3d 790, 793 (7th Cir. 2008) (quota-
tion marks and citations omitted).


  A. Procedural Matters
  Before starting in earnest, we pause to address one
procedural issue. The IJ conducted the proceedings in
this case via tele-video conference. The IJ sat in Chicago
and all evidence and motions were filed in Chicago, but
the parties were in Kansas City, Missouri. Nzeve
correctly points out that the IJ was wrong in deciding
that the case fell under the jurisdiction of the Eighth
Circuit and in applying some Eighth Circuit law. See
8 U.S.C. § 1252(b)(2) (petition for review to be filed
with court of appeals for the “circuit in which the im-
migration judge completed the proceedings”); see also
6                                                 No. 08-3455

Ramos v. Ashcroft, 371 F.3d 948, 949 (7th Cir. 2004) (location
of the court, not the litigants, determines where pro-
ceeding is completed). However, Nzeve does not claim
that this error caused him prejudice.


    B. Asylum
   To be eligible for asylum, Nzeve must prove that he is
a refugee. 8 U.S.C. § 1158(b)(1)(A). A refugee is an
alien “who is unable or unwilling to return to, and is
unable or unwilling to avail himself or herself of the
protection of, [his home country] because of persecution
or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social
group, or political opinion . . . .” 8 U.S.C. § 1101(a)(42)(A);
8 C.F.R. § 208.13(b) (An “applicant may qualify as a
refugee either because he or she has suffered past perse-
cution or because he or she has a well-founded fear of
future persecution.”). Nzeve carries the burden of estab-
lishing eligibility for asylum. 8 C.F.R. § 208.13(a); Jamal-
Daoud v. Gonzales, 403 F.3d 918, 922 (7th Cir. 2005).
  Nzeve first claims that the IJ erred in finding that
Nzeve has not suffered past persecution. If an alien can
prove that he suffered past persecution, he is entitled to
a rebuttable presumption that he also has a well-founded
fear of future persecution. 8 C.F.R. § 208.13(b)(1). In
deciding whether a petitioner’s experiences rise to the
level of persecution, an IJ must consider the record “as a
whole” rather than “addressing the severity of each
evident in isolation, without considering its cumulative
No. 08-3455                                              7

significance.” Tchemkou v. Gonzales, 495 F.3d 785, 790-91
(7th Cir. 2007) (quotation marks and citations omitted).
  Nzeve points to two incidents that he argues prove that
he suffered past persecution when considered cumula-
tively—the threat in 1999 and the assault in 2003. “Threats
can constitute past persecution only in the most
extreme circumstances, such as where they are of a
most immediate or menacing nature or if the
perpetrators attempt to follow through on the threat.”
Bejko v. Gonzales, 468 F.3d 482, 486 (7th Cir. 2006). Nzeve
was not threatened or confronted directly by the gov-
ernment or the ZANU–PF in 1999; rather, members of
the MDC informed him of the threat on his life. Nothing
came of the threat—no one came looking for him at his
uncle’s house, where Nzeve stayed for a few weeks, or at
his house, where his family continued to live. And Nzeve
was able to continue supporting the MDC for several
years without incident. So while we examine the totality
of Nzeve’s experiences, the threat simply does not con-
tribute much to his case.
  The heart of Nzeve’s claim for past persecution is the
assault he suffered in 2003. “Past persecution may be
shown through even a single episode of detention or
physical abuse, if it is severe enough.” Nakibuka v.
Gonzales, 421 F.3d 473, 476 (7th Cir. 2005). “While it is
distasteful to have to quantify suffering for the purposes
of determining asylum eligibility, that is our task.”
Dandan v. Ashcroft, 339 F.3d 567, 574 (7th Cir. 2003).
Nzeve’s home was searched and he was questioned,
threatened, and beaten. Nzeve testified, “They were
8                                               No. 08-3455

hitting me with batons and they were kicking me as
well and one of them actually hit me with the back of his
gun.” Nzeve incurred blisters on his buttocks and the
bottom of his feet, and bruises on his back. The men
threatened to come back and silence Nzeve forever if
he did not end his affiliation with the MDC, but neither
Nzeve nor his family have been approached since then.
  Nzeve cites two cases to support his claim that
his treatment was sufficiently severe to qualify as past
persecution, but neither is analogous to the present case.
In Asani v. I.N.S., 154 F.3d 719, 723-25 (7th Cir. 1998), we
stated that it is likely that the harm the petitioner
suffered constituted persecution where he lost two
teeth from being beaten by police and separately
suffered “a two-week detainment in a cell with only
enough room to stand, handcuffed to a radiator, and
deprived of sufficient food and water.” In Vaduva v.
I.N.S., 131 F.3d 689, 690 (7th Cir. 1997), “[t]here [was] no
dispute that the Board reasonably concluded” that the
petitioner’s beating qualified as past persecution and
we affirmed the BIA’s decision. Here, we are asked to
find that the record compels reversal of the IJ and BIA’s
ruling. See Zhu v. Gonzales, 465 F.3d 316, 320 (7th Cir.
2006) (noting the significance of the different procedural
posture between being asked to affirm versus reverse
finding of BIA).
  We are not unsympathetic to Nzeve’s claim and under-
stand that he suffered blisters and bruises. However, our
question is not whether the record in this case could
support a finding of past persecution, but whether it
No. 08-3455                                               9

compels such a finding. Bejko, 468 F.3d at 485. It does not.
See Mema v. Gonzales, 474 F.3d 412, 416-18 (7th Cir. 2007)
(abduction at gunpoint followed by detention and
physical abuse, resulting in petitioner losing conscious-
ness, did not compel conclusion that petitioner suffered
past persecution); see also Zhu, 465 F.3d at 318-20
(beating, including being hit on the head with a brick
resulting in cut requiring seven stitches, did not compel
finding of persecution); see also Dandan, 339 F.3d at 573-74
(record did not compel conclusion that petitioner
suffered persecution based on a single incident where
he was detained and deprived of food for three days
and was “beaten to the extent that his face became ‘swol-
len’ ” because petitioner needed to provide more detail).
  Because the record does not compel us to conclude
that Nzeve suffered past persecution, he is not
entitled to a presumption of a well-founded fear of
future persecution. See 8 C.F.R. § 1208.13(b)(1); see also
Yun Jian Zhang v. Gonzales, 495 F.3d 773, 778 (7th Cir.
2007). Instead, he must demonstrate a subjectively
genuine and objectively reasonable fear of future per-
secution on account of a protected ground. Ahmed v.
Gonzales, 467 F.3d 669, 674 (7th Cir. 2006); 8 C.F.R.
§ 208.13(b)(2)(I).
  An asylum applicant satisfies the subjective component
by credibly testifying that he genuinely fears persecution.
Bolante, 539 F.3d at 794. The IJ found Nzeve’s testimony
to be credible and it is not contested that he subjectively
fears returning to Zimbabwe. He stated, “Your honor, if
I was to be sent back to Zimbabwe I know I would be
tortured or killed.”
10                                                  No. 08-3455

  Nzeve’s challenge on appeal is to prove that the record
compels a finding that he has an objectively reasonable
basis for his fear. This requires him to demonstrate
that there is a “reasonable possibility of suffering such
persecution” upon return, 8 C.F.R. § 208.13(b)(2)(i)(B),
or “that a reasonable person in his shoes would fear
persecution.” Ahmed, 467 F.3d at 674. An applicant must
“present specific, detailed facts showing a good reason to
fear that he or she will be singled out for persecution.”
Sayaxing v. I.N.S., 179 F.3d 515, 520 (7th Cir. 1999) (quota-
tion marks and citations omitted).1
  The record in this case does not compel us to conclude
that Nzeve’s fear of future persecution is objectively
reasonable. Nzeve received one secondhand threat in



1
  An asylum applicant may also demonstrate a well-founded
fear of persecution by establishing that there is a “pattern or
practice” of persecuting “a group of persons similarly situated
to the applicant on account of [a protected ground].” 8 C.F.R.
§ 208.13(b)(2)(iii). Nzeve does not mention this provision in
his brief, although at oral argument he claimed that “all of those
that supported the MDC up until recent events and arguably
even though the recent events in Zimbabwe feel that they are
at any moment subject to persecution by ZANU–PF and the
Mugabe government.” Demonstrating a well-founded fear of
persecution through a pattern or practice of persecution is a
high hurdle “because once the court finds that a group was
subject to a pattern or practice of persecution, every member
of the group is eligible for asylum.” Ahmed, 467 F.3d at 675. If
Nzeve was trying to make a pattern-or-practice claim, the
record does not support it.
No. 08-3455                                             11

1999 that was never attempted to be carried out. He
then enjoyed several years of peace as he continued to
support the MDC. The incident in 2003 was deplorable,
but isolated and occurred during a period of turmoil
before a parliamentary election. And after this experience,
Nzeve was again left alone for six months until he left
Zimbabwe. Nzeve’s family has not been harassed or
interrogated, and there is no evidence that anyone from
the government has inquired into Nzeve’s whereabouts.
  Nzeve points to a series of articles about the treatment
of failed asylum applicants who are returned to
Zimbabwe by the United Kingdom that he believes pro-
vides an objectively reasonable basis for his fear. We
disagree with Nzeve’s contention that the IJ ignored or
improperly dismissed these reports. The IJ acknowl-
edged the reports at the hearing and in his decision.
  Neither do we find that the reports compel the con-
clusion that Nzeve established an objectively reasonable
fear of persecution. At oral argument, Nzeve clarified
that the danger to failed asylum seekers returning from
the United Kingdom came from the manner of their
return—the United Kingdom was alerting the Mugabe
government to the presence of the returning asylum
seekers by using diplomatic channels to arrange for
their return. One of the reports explains that United
Kingdom Asylum and Immigration Tribunal found that
the “process by which the United Kingdom Govern-
ment enforces the involuntary return of rejected asylum
seekers to Zimbabwe exposes them to a risk of ill-treatment
at the hands of the [Zimbabwe government].” Another
12                                              No. 08-3455

article reports that some failed asylum seekers “who
were forcibly removed from Britain in 2005, have not
been heard of since.” A third article also discusses the
unknown fate of failed asylum seekers who were “forcibly
sent back” and notes that “The Home Office was con-
demned for allowing hired security guards to hand over
deportees to Mr. Mugabe’s security forces as they
arrived at Harare airport.” In this case, the BIA granted
Nzeve and Mapepa voluntary departure, so it is not
clear how these reports are relevant.
   There are reports that returning asylum seekers are
interrogated at the airport and that the Mugabe govern-
ment “has become increasingly hostile to and suspicious
of Zimbabweans who return to the country after
long stays abroad.” These reports may refer to both
voluntary and involuntary returnees, but it is important
to remember that Nzeve must establish a well-founded
fear of persecution, not simply of being harassed or inter-
rogated upon return. The IJ stated that “even if he is
questioned [at the airport] respondent has [not] estab-
lished his burden of proof.” The IJ understood that not
all interrogation constitutes persecution. The articles
do not compel us to overturn the IJ’s decision in this case.
  Finally, Nzeve claims that the IJ improperly relied on
Mabasa v. Gonzales, 455 F.3d 740 (7th Cir. 2006), a case
involving withholding of removal, when evaluating
Nzeve’s asylum claim. In Mabasa, we denied a
Zimbabwean’s petition for review of an asylum ap-
plication because it was not timely filed and denied his
withholding of removal and Convention Against Torture
No. 08-3455                                                 13

claims on the merits. Id. at 745-47. The IJ in this case
analogized to Mabasa in the context of explaining that
Nzeve, like Mabasa, was a member, but not a leader, of
the MDC, and therefore did not face the same threat to
which leaders of the MDC are exposed. The IJ stated that
the facts in the Nzeve’s case “appear to be less extreme”
than the facts in Mabasa. While we rejected Mabasa’s
asylum claim for untimeliness rather than on the merits,
we tacitly approved the IJ’s “thorough analysis”
and rejection of Mabasa’s asylum claim on the merits.
Furthermore, the record in this case clearly establishes
that the IJ understood the standard of proof required to
establish asylum eligibility and distinguished that
standard from the higher standard required for with-
holding of removal. The IJ properly analyzed Nzeve’s
claim under the well-founded fear standard.


  C. Withholding of Removal
  Because Nzeve failed to satisfy the lower burden of
proof required for asylum, he cannot prove that it is
“more likely than not” that his “life or freedom would be
threatened” on account of a protected ground if he
was returned to Zimbabwe, as required to receive with-
holding of removal. I.N.S. v. Stevic, 467 U.S. 407, 424 (1984);
8 U.S.C. § 1231(b)(3)(A); see Soumare v. Mukasey, 525 F.3d
547, 553 (7th Cir. 2008) (“Because [the petitioner] failed to
prove his asylum claim, his withholding-of-removal claim
fails a fortiori.”).
14                                         No. 08-3455

                 III. CONCLUSION
  For the reasons discussed above, we must D ENY Nzeve
and Mapepa’s petition for review.




                        9-17-09